                                           Case 3:19-cv-01356-VC Document 59 Filed 08/01/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MON CHERI BRIDALS, LLC, et al.,                   Case No. 19-cv-01356-VC (TSH)
                                   8                    Plaintiffs,
                                                                                           DISCOVERY ORDER
                                   9             v.

                                  10     CLOUDFLARE, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Discovery in this matter has been referred to the undersigned. Any discovery disputes
                                  14   should be raised in the manner described in the undersigned’s Discovery Standing Order, which is
                                  15   available at https://cand.uscourts.gov/tsh/standing-orders. Any questions should be directed to
                                  16   Courtroom Deputy Rose Maher at (415) 522-4708 or TSHcrd@cand.uscourts.gov.
                                  17

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: August 1, 2019
                                  21
                                                                                                   THOMAS S. HIXSON
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
